Title: To James Madison from Moses Robinson, 24 November 1801
From: Robinson, Moses
To: Madison, James


Dear Sir—Bennington. Novr 24th 1801.
When I Compare the political State of the Government of the united States in the year 1796—and for three or four years next Ensuing, with the present year it affords me Real pleasure, to View the Change So much for the better & will not fail I trust to give Joy to Every true Republican who has deeply Sorrowd. in time past ⟨for a?⟩ Country on the brink of Ruin, had I been told in the past Reign ⟨of government?⟩ that Jefferson, Burr, Maddison, Gallatin, Dearbourn, Gr⟨anger⟩ would in the year 1801 fill those important offices they now fill I Shou⟨ld not h⟩ave believd. it I hope and trust that we may have men in future to Stand at the helm of Government who believe there is Virtue Enough in the people to Support a Republican Government without a Standing army in time of peace and divers other props So Inconsistant with it[s] principles and oppressive to the people. However I had no doubt of Mr Jeffersons Integrity and his Real belief in the principles of a Republican Government, I did not Expect he would have Came forward So bold as he did in his Inaugeral Speech but I am fully Convinced he did Right thus to openly Avow his principles and in his Administration Since So far as I Can learn (whatever abuse he may have Receivd from a Certain Class of people who wish to destroy every good Republican) has been Generally approved by the people in this State. Republicanism, has of late Gaind beyond my Expectations many who were bitter Enemies appear to be turning over but Such must give good Evidence of their Faith before they ought to be trusted his answer to the Remonstrators of New haven in Relation to the appointment of Judge Bishop to the office of Collector of the Revenue not only did him honor in the View of the Republicans but Give the people to understand what his future Conduct in those Cases Should be—there is Considerable Conversation in this place on the Expediency of a Repeal of the law Constituting the district Circuit Judges or Courts for my part I Could See no real necessity for it and I find the influence the Judges use in their Circuits is not favorible to liberty and hope it will be Repeald this session unless there Can be Reasons Given that have Escaped my mind—it is also hoped that those who have wantonly kept the publick money will be brought to an account if there be any Such.
The bearer of these lines is doctr Benjamin Robinson a native of this place and a nephew of mine, and a good Republican he has acquired a Considerable knowledge in the arts & Practice in Phisick & Surgery and is a person of a Sober & discreet behavior and promises to be useful in those branches in Business he has it in View to Settle in practice at least for a time in Some part of Virginia any Civilities you may be pleasd to g⟨ive⟩ him in advice or otherwise will be Gratefully Receivd by him a⟨nd ack⟩nowledge[d] as done to me. I have it in Contemplation to Journey ⟨to the Sea⟩t of Goverment this winter but it ⟨ma⟩y be inconvenient when the […]es I wish those in places of important trust wisdom to Conduct ⟨affairs?⟩ of Government in the best Possible manner and am with Great Respect and high Esteem your obedient and Very humble Servant
Moses Robinson
N B If Convenient I wish a line from you.
 

   RC (NN). Document torn by removal of seal.


   Robinson referred to the Judiciary Act of 1801, which had expanded the number of federal courts and judges while decreasing the size of the Supreme Court and had been the source of many of Adams’s “midnight appointments.” Since the Republicans considered the courts Federalist redoubts, there was much pressure to repeal the act (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:89–100; Richard E. Ellis, The Jeffersonian Crisis: Courts and Politics in the Young Republic [New York, 1971], pp. 15–16, 36–52).


   On Moses Robinson, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 4:164 n. 1.

